Citation Nr: 9917487	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
denied entitlement to total disability on the basis of 
individual unemployability.  

The issue of entitlement to service connection for a 
cardiovascular disorder comes to the Board on appeal from a 
rating action dated in December 1996, in which the RO denied 
service connection for hypertension, claimed as secondary to 
PTSD.

The veteran requested and was scheduled for a personal 
hearing before a Member of the Board at the VA Central Office 
in Washington, D.C. on April 22, 1999.  The veteran failed to 
report for the hearing, and did not request to reschedule the 
hearing. 

The Board notes that the veteran testified before a different 
member of the Board in February 1994 with respect to a 
separate claim for an increased evaluation for service-
connected PTSD.  At that hearing, the veteran indicated that 
he had a skin condition which was related to his exposure to 
the herbicide Agent Orange, and that he wanted the condition 
to be recognized as being related to service.  This claim has 
been neither procedurally prepared nor certified for 
appellate review and is therefore referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he is entitled to a total 
disability evaluation based on individual unemployability due 
to his service-connected disabilities.  The veteran is 
currently service-connected for one condition, PTSD, which is 
evaluated as 70 percent disabling.  In a decision dated in 
October 1997, the Board denied his claim of entitlement to a 
100 percent schedular rating for PTSD.  

In February 1994, at a personal hearing before the Member of 
the Board who evaluated the claim for an increased evaluation 
for PTSD, the veteran testified that he was unemployable due 
to a stroke, which was caused by high blood pressure 
(hypertension), which was caused by stress related to 
service-connected PTSD.  In March 1996, the Board remanded 
the case to the RO for additional development of several 
issues, including the matter of whether the veteran was 
entitled to service connection for hypertension on a 
secondary basis.  Pursuant to the Board's instructions, the 
RO requested additional evidence pertaining to his claim for 
service connection for hypertension, and scheduled several VA 
examinations.  In December 1996, the RO denied service 
connection for hypertension and for alcohol abuse, both 
claimed as secondary to service-connected PTSD.  

In April 1997, the veteran underwent a VA examination for 
hypertension, and a medical opinion was provided which 
essentially found that the veteran's hypertension was related 
to factors other than PTSD.  





In September 1997 the veteran's representative submitted an 
Informal Hearing Presentation with regard to the claim of 
entitlement to a total evaluation for PTSD.  Therein, the 
representative voiced disagreement with the RO's 
determination that service connection was not warranted for 
hypertension on a secondary basis.  

The Board finds that a Notice of Disagreement has been filed 
on behalf of the veteran as to his claim of entitlement to 
service connection for hypertension.  However, there has been 
no statement of the case issued with respect to this claim.  
It is therefore not before the Board at this time.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  Prior to the 
Board's review of this issue, it is required that a statement 
of the case be issued by the RO and a substantive appeal 
filed by the veteran.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.200 (1998). 

The Board also notes that while the RO also determined that 
service connection was not warranted for alcohol abuse, no 
Notice of Disagreement has been submitted with respect to 
that claim.

Because the veteran is claiming that he is totally disabled 
and unemployable as a result of his service-connected 
disabilities, and because the severity of all service-
connected disabilities must be evaluated in order to 
determine whether consideration of a total rating pursuant to 
38 C.F.R. § 4.16 is appropriate, the Board finds that the 
claim for service connection for cardiovascular disability is 
inextricably intertwined with the claim for a total 
disability evaluation based on individual unemployability.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  

Therefore, no evaluation of that claim can be made without 
the development of the issue of entitlement to service 
connection for a cardiovascular disability.  The Board finds 
that the RO must reconsider the issue of individual 
unemployability following development set forth below.

Accordingly, the case is REMANDED for the following:

1.  The RO should issue to the veteran 
and his representative, a statement of 
the case as to the issue of entitlement 
to service connection for cardiovascular 
disease, to include any applicable laws 
and regulations not already provided, and 
he should be given the opportunity to 
respond thereto.

2.  The RO should adjudicate any other 
claims of entitlement to service 
connection which have been properly 
raised by the veteran, including the 
claim of entitlement to service 
connection for a skin condition claimed 
as secondary to exposure to the herbicide 
Agent Orange.  Then, the RO should 
consider whether the veteran is entitled 
to total disability on the basis of 
individual unemployability pursuant to 
the provisions of 38 C.F.R. § 4.16.  The 
RO must rate each service-connected 
disability separately under the 
applicable code section.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless otherwise notified by the RO.  While this case is in 
remand status, the veteran is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










